Citation Nr: 0925232	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the right (major) shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from August 1980 to January 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, granted 
service connection for a right shoulder disability and 
assigned a 10 percent evaluation for that disability.  

The Board remanded the case for additional development in 
March 2007.  The case has now been returned to the Board for 
appellate review.

The Board notes that the rating decision dated in June 2004 
lists the rating assigned to the right shoulder disability as 
20 percent.  However, the Supplementary Statement of the Case 
(SSOC) issued on the same day indicates that the 10 percent 
evaluation was found to be proper; the same conclusion was 
stated in the April 2006 SSOC.  While the March 2007 Board 
remand listed the issue as a rating in excess of 10 percent, 
the June 2009 SSOC changed the issue to a rating in excess of 
20 percent and indicated that the claim for an increased 
initial rating remained denied.  This appears to be based on 
the typographical error in the June 2004 rating.  Therefore, 
the issue on appeal is as listed on the title page.

The appellant appealed the initial 10 percent evaluation that 
was assigned to the right shoulder disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted (February 1, 2001).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the evidence to 
be considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The level of disability produced by the appellant's right 
shoulder disability, including pain, equates to limitation of 
motion at above the shoulder level.

3.  There is no objective clinical evidence of ankylosis of 
the scapulohumeral articulation, malunion, fibrous union, 
nonunion, or loss of head of the humerus, recurrent 
dislocation of the scapulohumeral joint, or malunion, 
nonunion or dislocation of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the right shoulder (major) disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.69, 
4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 
(2008); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The appellant's right shoulder claim arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated; 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
for the increased initial rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
reviewed the appellant's service medical records.  Private 
and VA medical records were associated with the claims file 
and reviewed.  The appellant was afforded VA medical 
examinations.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Furthermore, in 
April 2007, the appellant submitted a written statement in 
which he declared that he had no additional evidence to 
submit.  Therefore, there is no duty to assist or notify that 
is unmet.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court has held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in March 2006, 
because the Board has considered the severity of the 
appellant's right shoulder disability from the date the 
appellant was separated from service (the date service 
connection was granted), such information is not applicable 
to this issue.  

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, proceeding with this case 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history 
is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The appellant contends that his right shoulder disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his right shoulder disability warrants an 
initial evaluation in excess of the currently assigned 10 
percent rating.

Review of the appellant's service medical records reveals 
that he underwent a retirement examination in November 2000.  
He reported experiencing decreased strength when working 
overhead, as well as pain in the right shoulder and a 
decreased range of motion.  On physical examination, somewhat 
diminished strength in the right shoulder was noted, as was a 
decreased range of motion.  

Post-service, the appellant underwent a VA medical 
examination in February 2003.  The associated report reflects 
that the appellant is right-handed.  The appellant complained 
of numbness in his right hand when he worked overhead for 
half an hour.  He also complained of an aching pain in his 
right shoulder in winter and with extreme rage of motion.  He 
reported flare-ups in damp weather and with overuse; he said 
he had additional limitation of motion during these flare-
ups.  On physical examination, the appellant demonstrated 
zero to 176 degrees of forward flexion of the right shoulder.  
He also exhibited 170 degrees of abduction; 90 degrees of 
external rotation; and 90 degrees of internal rotation.  The 
ranges of motion were accomplished with pain.  The examiner 
rendered a clinical impression of degenerative changes 
involving the acromioclavicular (AC) joint with exostoses 
extending from the inferior border of the distal right 
clavicle towards the coracoid.  

Review of the appellant's VA medical treatment records dated 
between September 2001 and February 2005 reveals that the 
appellant reported that his right shoulder was painful during 
weather changes.  A January 2005 Physical Medicine and 
Rehabilitation consultation report indicates that the 
appellant complained of low back pain without any mention of 
any problem with his right shoulder.  A March 2005 note 
indicates that the appellant reported that his back pain had 
improved with physical therapy, although he had had some 
exacerbation with shoveling snow over the prior few days; 
there was no mention of any right shoulder problem.  A May 
2005 physical therapy progress note indicates that the 
appellant's job required him to sometimes engage in heavy 
lifting, pushing and pulling; there was no mention of any 
right shoulder problems as a result.  On physical 
examination, the right upper extremity range of motion was 
within normal limits.  Motor testing was 5/5 grossly in the 
right upper extremity.  

Review of the appellant's private medical treatment records 
dated between March 2001 and December 2007 reveals that the 
appellant sought treatment in June 2001 for various 
complaints, but that he did not have any complaints relating 
to his right shoulder.  In January 2004, the appellant had a 
general medical examination; his only concerns were with 
fatigue, sleep apnea and a rash on his feet.  He did not 
mention his right shoulder.  In March 2007, the appellant had 
a routine complete physical.  He did not voice any complaints 
about his right shoulder.

The appellant underwent another VA medical examination in 
February 2009; the examiner reviewed the appellant's claims 
file.  The appellant was noted to be right hand dominant.  An 
October 2008 MRI test showed grade 1 shoulder impingement, 
mild rotator cuff tendinitis and bicipital tendinitis.  There 
was some evidence of AC productive changes.  The appellant 
complained of daily pain in his right shoulder that was worse 
with any type of overhead activity and with reaching into his 
back pocket.  He said that he was currently in physical 
therapy.  He denied right shoulder dislocations, 
incapacitating episodes and flare-ups.  On physical 
examination, the appellant showed 160 degrees of forward 
flexion and 170 degrees of abduction.  He also demonstrated 
90 degrees of internal rotation and 80 degrees of external 
rotation.  The ranges of motion were accomplished with pain.  
Repetitive motion did not induce any additional limitation of 
motion due to pain, fatigue or lack of coordination.  There 
was some pain to palpation over the AC joint.  Motor strength 
was 5/5 in all planes of motion of the right shoulder.  The 
examiner stated that x-rays showed AC joint degenerative 
joint disease (DJD), but no malunion of the humerus or 
clavicle was shown.  The examiner rendered diagnoses of right 
AC joint DJD and right shoulder impingement syndrome.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  In the 
medical evidence of record, for example, the February 2003 VA 
examination report indicates that the appellant is right-
handed.  Thus, the rating for the right shoulder is to be 
made on the basis of the right upper extremity being the 
major extremity.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
major upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 40 percent evaluation.  
A 50 percent evaluation of the major upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation for the major upper extremity 
requires that the motion be limited to midway between the 
side and shoulder level.  A 40 percent evaluation is 
warranted for the major upper extremity when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Impairment of the humerus is assigned a 20 percent evaluation 
for malunion of the humerus of the major side with moderate 
deformity, and a 30 percent evaluation is assigned for the 
major side with marked deformity.  Recurrent dislocation of 
the humerus at the scapulohumeral joint is rated 20 percent 
with infrequent episodes and guarding of movement only at the 
shoulder level for either the major or minor side.  With 
frequent episodes and guarding of all arm movements, a 30 
percent evaluation is assigned for the major side.  Fibrous 
union of the humerus is rated 50 percent on the major side.  
Ratings up to 80 percent are also provided for flail shoulder 
and false flail joint.  Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

As previously noted, traumatic arthritis, established by x-
ray findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f).

The appellant's right (major) shoulder disability has been 
assigned an initial evaluation of 10 percent based on 
limitation of motion.  The medical evidence of record 
includes diagnoses of shoulder impingement and DJD.  There is 
no specific Diagnostic Code for shoulder impingement.  VA 
regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The movement of the 
shoulder and arm joint is covered in the regulations by 
Diagnostic Codes 5200 to 5203.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
if supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
and actually painful joints are entitled to at least the 
minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the right shoulder (5200).  The 
appellant does not have limitation of shoulder motion at 
shoulder level (5201), and he does not have recurrent 
dislocations of the humerus or malunion of the humerus 
(5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder 
level.  He does not have dislocation or nonunion of the 
clavicle or the scapula nor does he have malunion of the 
clavicle or scapula (5203).

Nevertheless, there is medical documentation of right 
shoulder degenerative changes, as well as some mild 
limitation of motion of the right shoulder in that the 
appellant was limited in abduction to 170 degrees in February 
2003, and to 160 degrees in February 2009.  The appellant has 
also put forth credible complaints of pain on use of the 
shoulder.  There is clinical evidence of exostoses of the 
right distal clavicle.  These findings form the basis for the 
assignment of an initial 10 percent evaluation under 
Diagnostic Code 5010-5003.  

However, the appellant has never demonstrated right shoulder 
abduction limited to less than 160 degrees; or forward 
flexion limited to less than 170 degrees; or internal or 
external rotation limited to less than 80 degrees.  
Diagnostic Code 5201 requires limitation of motion to 90 
degrees (shoulder level) for a 20 percent rating; the 
appellant has demonstrated abduction limited to 160 degrees 
at worst - this is above 90 degrees (shoulder level).  
Therefore an initial evaluation in excess of 10 percent is 
not warranted.

It is again noted that this 10 percent rating has been 
assigned based on the presence of arthritis, the limitation 
of functional ability, including as due to pain during flare-
ups and increased use.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the right shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus 
the criteria for a schedular rating of 20 percent under 
Diagnostic Code 5202 have not been met.

The appellant has complaints of pain, limitation of motion 
and pain on use, and recent medical reports, while 
demonstrating the presence of impingement syndrome and DJD, 
do not demonstrate sufficient evidence of limitation of 
motion of the right (major) shoulder to warrant an increased 
evaluation.  The appellant is able to raise his right arm to 
more than 90 degrees from the front and side; that is, he can 
forward flex the right arm to 170 degrees and he abduct the 
right arm to 160 degrees at worst, albeit with complaints of 
pain.  Therefore, the appellant's complaints of pain, 
weakness, and functional impairment, when taken together with 
the DJD, impingement syndrome and slight limitation of motion 
without any other clinical findings, do not more nearly 
approximate the findings needed for the assignment of a 20 
percent evaluation under Diagnostic Code 5201.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's right 
shoulder disability do not warrant the next higher evaluation 
of 20 percent under Diagnostic Codes 5200, 5201, 5202 or 
5203.  Specifically, there is no evidence that the appellant 
suffers from ankylosis of the scapulohumeral articulation; 
therefore, Diagnostic Code 5200 is not for application.  
Furthermore, limitation of motion of the arm at the shoulder 
level is limited, at most, with pain, to 160 degrees of 
abduction; this is not severe enough to meet the standard of 
Diagnostic Code 5201.  The Board can find no clinical basis 
under the applicable Diagnostic Codes to grant an evaluation 
of 20 percent or higher based on bony impairment of the 
humerus, clavicle or scapula.

The Board further finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than the 10 percent currently assigned; the benefit-of-the 
doubt doctrine is inapplicable and the increased initial 
rating claim for the right shoulder disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right shoulder disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  The Board finds that the 
schedular evaluation in this case is not inadequate.  As 
discussed above, there are higher ratings for the appellant's 
right shoulder disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
right shoulder disability since his separation from service 
and he has not sought any treatment for it.  The appellant 
has not offered any objective evidence of any symptoms due to 
the right shoulder disability that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of extraschedular ratings is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, the Board has considered whether a staged rating 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
appropriate for the appellant's service-connected right 
shoulder disability; however, the Board finds that the 
appellant's symptomatology for that disability has been 
stable throughout the appeal period.  As such, a staged 
rating for the right shoulder disability is not proper. 

In reaching its conclusion as to the appellant's increased 
initial rating claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the right 
shoulder increased initial rating claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for the right 
shoulder disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


